TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 26, 2017



                                     NO. 03-17-00366-CV


                                D. G. and D. R., III, Appellants

                                               v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
             BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the trial court’s order terminating appellants’ parental rights signed on

June 21, 2017. Having reviewed the record and the parties’ arguments, the Court holds that there

was no reversible error in the order.     Therefore, the Court affirms the trial court’s order

terminating appellants’ parental rights. Because appellants are indigent and unable to pay costs,

no adjudication of costs is made.